Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

IN THE CLAIMS

	Claim 1 was amended as follows:
-- 1. A plurality of particles for use in water filtration comprising inorganic particles having a size that ranges from about 0.15 mm to 6350 mm, having a coating comprising powdered zinc and copper alloy bound to a surface of the inorganic particles by a cured organic adhesive that will not elute any volatile organic chemicals (VOC), metals or organic contaminants into water 
In claim 3, at line 3, the phrase, “ºC.” was changed to – ºC --.
In claim 4, at line 2, the word, “silicon” was changed to – silicone --.
In claim 4, at line 3, the phrase, “mineral- based” was changed to – mineral-based --.
In claim 8, at line 2, “ceramic” was changed to – fired ceramic --.
In claim 11, at line 3, “alloy” was changed to – the alloy --.
In claim 11, at line 5, “powdered zinc” was changed to – the powdered zinc --.
In claim 11, at line 5, “powdered activated” was changed to – the powdered activated --.
Claim 13 was canceled.
In claim 16, at line 3, “7.0, a loose bulk density range of” was changed to – 7.0 and a loose bulk density within the range of --.
In claim 17, at line 1, the phrase “claim 1, to reduce contaminants in filtering drinking water” was changed to -- claim 1 comprising filtering contaminated water using the plurality of particles to reduce contaminants in the water and to produce filtered drinking water. –
In claim 19, at line 5, the word “which” was changed to – that --.  
In claim 19, at line 5, the phrase “(VOC) metals” was changed to 
– (VOC), metals --. 
In claim 19, at line 6, the phrase “once it is cured” was deleted.
In claim 20, at line 5, the word “which” was changed to – that --.  
In claim 20, at line 5, the phrase “(VOC) metals” was changed to 
– (VOC), metals --. 
In claim 20, at line 6, the phrase “once it is cured” was deleted.

Examiner’s Comments
	The phrase. “once it is cured,” is superfluous insofar as 
the pronoun “it” clearly refers to the “cured organic adhesive,” and 
by definition, a “cured organic adhesive” has necessarily already been cured, so referring to a property of a “cured organic adhesive … once it is cured” is confusingly redundant and unnecessary.
Claim 13 and Claim 20 claim the same subject matter, as shown by tables below:
Limitation
Claim 13
Claim 20
inorganic particles
+
+
size
+
+
alloy
+
+
cured organic adhesive
+
+
will not elute
+
+
Bacteriostatic surface …
+
+
by alloy and
+
+
by manganese dioxide
+
+



[the remaining space this page is blank]


    PNG
    media_image1.png
    367
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    881
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    316
    876
    media_image3.png
    Greyscale



Discussion of Prior Art
US 20100206799 to Leavitt describes a water filter medium 16 made from any material capable of removing dissolved impurities from a liquid, e.g., a reticulated foam coated with copper / zinc alloy particles, metal oxide particles, and activated carbon particles [0020].  

    PNG
    media_image4.png
    298
    476
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    407
    484
    media_image5.png
    Greyscale

	Leavitt also describes packed beds of water-treating reactive metal particles, e.g., copper/zinc alloy metal particles, “decompose to form fines that clog the bed and reduce porosity, resulting in … excessively high pressure drops through the bed of particles” [0006].
	The portion of the Leavitt ‘799 incorporated by reference from USP 20060182944 to Leavitt discloses that it was also known to mix copper/zinc alloy particles in a binder, apply that slurry to a rigid form copper substrate, and eventually sinter the assembly.  During the sintering process, the cured binder is gassed off.  Leavitt ‘944 at [0010].  Although the claim-recited plurality of particles may read on Leavitt’s copper substrate, Leavitt does not describe or suggest the claimed invention at least for the reason that once the Leavitt particles are sintered, no cured adhesive remains to which applicant’s “cured adhesive” corresponds. 
	The portion of the Leavitt disclosure described above does not discuss the copper/zinc alloy and/or activated carbon bonded to an inorganic particle substrate by means of a cured organic adhesive which does not “elute … metals.”
	US 20070197980 to Barry [0061] describes H B Fuller 3507 as a urethane-based adhesive whilst another adhesive is described as an “epoxy-based adhesive”.  US 20050228478 to Heidner [0025] describes H B Fuller 3507 as an epoxy-based adhesive.
	USP 5198118 that a zinc / copper alloy, e.g., brass, was known for its bacteriostatic properties.
	Ma describes epoxy-modified urethane-based adhesives.
	Loctite product literature describes “CR 3507” suggesting that perhaps the 3507 adhesive 3507 at one was marketed by H B Fuller but that at some point it came to be marketed by Henkel’s division/subsidiary Loctite.  Such matters bear not on the allowability of the product, but such information in this record may foster more efficient utilization of the invention.

Reasons for Allowance
	Claims recite “a cured organic adhesive which [sic, “that”]1 will not elute any volatile organic chemicals … [, ] metals or organic contaminants into water once it [i.e., the cured organic adhesive] is cured.”
	In the chemical arts, “elute” means to extract one material from another by washing with a solvent, as in washing a loaded ion exchange resin to remove captured ions.  For example, if unreacted prepolymer or unreacted curing agent of the organic adhesive remained after curing resulting from an improper loading of the Part A or Part B components of the two-part adhesive formulation, one might reasonably expect some of the unreacted prepolymer or of the unreacted curing agent to get “washed away,” i.e., eluted, once in the flow of water to be decontaminated.  But such cannot be the case in the claimed invention because claim 1 expressly and unambiguously demands that no “volatile organic chemicals” (understood in this context to be, for example, uncured organic chemicals amenable to further chemical reaction, e.g., unreacted adhesive prepolymer or unreacted curing agent) elute from the cured organic adhesive.
	Similarly, given that the plurality of inorganic particles comprise inter alia “powdered zinc and copper alloy” bonded to the inorganic particles and noting the very apparent fact that “zinc and copper alloy” is itself a metal, claim 1 further requires that no “metals” – including but not limited to the “powdered zinc and copper alloy” – elute from the plurality of particles either.
	The prior art of record does not anticipate the claimed invention.  Moreover, one of skill would reasonably expect based on a reading of US 20100206799 to Leavitt, that in use of the claimed plurality of particles one of skill would expect particle-on-particle movement to result in a sloughing-off of adhered powdered zinc and copper alloy due to attrition.  Claim 1, however, does not include within its scope any such possibility of sloughing off or attrition or other loss of mass akin to “elution” of powdered zinc and copper alloy from the plurality of particles because, as noted above, the particles comprise “a cured organic adhesive which [sic, “that”] will not elute any … metals … into water once it [i.e., the cured organic adhesive] is cured.”


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is strictly a grammatical correction.  Use of “which” would suggest that an inherent attribute of all cured organic adhesives is not eluting VOC etc. whereas use of the word “that” restricts the scope of “cured organic adhesive” to only those selected from the larger population of all cured organic adhesive that have the “will not elute” property.  For example, contrast “a bicycle which has two wheels” with “a city that has a well-known theater district is New York.”